Citation Nr: 1537315	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for scars due to burns on the right upper extremity and anterior truck.  

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO). 

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

In May 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Veteran was granted a 10 percent rating for dermatitis as secondary to his service-connected disability of scars due to burns in August 2014.  As the Veteran has not appealed this rating, it is not on appeal and the Board will not discuss it further.  





FINDINGS OF FACT

1. Scars due to burns on the right upper extremity and anterior truck are not 144 square inches (929 square cm) or greater.  

2. The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disability that is etiologically related to service.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for scars due to burns on the right upper extremity and anterior truck have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7802 (2014).

2. The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.310, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in September 2009 and January 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 



As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed acquired psychiatric disorder in March 2012, of his scars due to burns in April 2013, and of both his scars due to burns and acquired psychiatric disorder in July 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 






II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scars are rated under Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 under 38 C.F.R. § 4.118.  



Diagnostic Code 7800 governs scars of the head, face or neck, which is not at issue here.  

Diagnostic Code 7801 governs scars involving areas other than the head, face, or neck that are deep or nonlinear and provides for a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  Note 1 provided that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under Diagnostic Code 7802, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note one to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note two provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note three provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.

During his May 2015 Board hearing the Veteran reported his scars were painful.  

The Veteran underwent a VA scar examination in April 2013.  The examiner performed an in-person examination and diagnosed the Veteran with scars due to burns.  Scars on the truck and extremities were not painful or unstable, with frequent loss of coverage of skin over the scars, and there were no scars that were both painful and unstable.  There were burn scars on the right forearm/right middle upper arm and depth of original burn was deep partial thickness.  There was also burn scars on the abdominal/anterior truck and depth of original burn was deep partial thickness.  Scars on the right upper extremity were located on the right lateral forearm, just distal to flexor crease of elbow and right upper arm, medial, approximately one inch above flexor crease level of elbow.  These scars were found to be superficial non-linear and the length of the first scar was 4 x 4 cm and the length of the second scar was 3.5 x 4 cm.  Scars on the anterior truck were located on the lower anterior right thorax just superior to scar two, upper abdomen from right upper quadrant extending across epigastrium to left upper quadrant, and left anterior lower chest just above left aspect of scar two.  These scars were found to be superficial non-linear and the length of the first scar was 3 x 5 cm, the second was 4 x 16 cm, and the third was 4 x 2 cm.  The examiner found superficial non-linear scars in the right upper extremity had a total combined area of 30 cm2 and superficial non-linear scars in the anterior trunk had a total combined area of 87 cm2.  Scars did not result in limitation of function.  

The Veteran was afforded another VA scar examination in July 2014.  The examiner reviewed the Veteran's claims file.  Scars on the truck or extremities were not painful or unstable, with frequent loss of coverage of skin over the scars, and there were no scars that were both painful and unstable.  There were two right arm burn scars; depth of original burn was deep partial thickness.  There was also three abdominal burn scars; depth of original burn was deep partial thickness.  Location of the first right upper extremity scar was right lateral forearm from brachioradialis/flexor crease to mid-forearm and second was located on right upper arm, medial, approximately one inch above flexor crease level of elbow.  These scars were found to be superficial non-linear and the length of the first scar was 14 x 4 cm and the second was 4 x 3.5.  Scars on the anterior truck were found on the lower anterior right thorax just superior to scar two, upper abdomen from right upper quadrant extending across epigastrium to left upper quadrant, and left anterior lower chest just above left aspect of scar two.  These scars were found to be superficial non-linear and the length of the first scar was 3 x 5 cm, second was 4 x 16 cm, and third was 4 x 2 cm.  The examiner found superficial non-linear scars in the right upper extremity had a total combined area of 70 cm2 and superficial non-linear scars in the anterior trunk had a total combined area of 79 cm2.  Scars did not result in limitation of function.  

The Board finds the record reflects that the Veteran's scaring does not meet a compensable rating under 7802.  His scars are not 144 square inches (929 square cm) or greater.  

The Board has considered whether a higher or separate rating for scars is available under Diagnostic Codes 7800, 7801, and 7805; however, none of the criteria are applicable.  The Veteran's scars do not affect his head, face, or neck.  The scars are not deep or nonlinear, and there is no evidence of functional impairment due to the scars themselves.  

Although the Veteran reported his scars were painful during his May 2015 Board hearing, April 201 and July 2014 VA examination reports all note that the scars were not painful, therefore the Veteran's assertions are inconsistent with the treatment evidence of record, and the Board finds that it lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (noting that when weighing the probative value of evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").. Since the Veteran's scars are neither painful nor unstable they cannot be rated under DC 7804 (unstable or painful scars).


The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  



The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his burn scars are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable rating for burn scars is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 



As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges in a November 2010 statement that during service, he was a night baker preparing dough for donuts.  He was melting butter on the stove, but it burnt.  When he was pouring the butter down the sink drain, it came back up and splatter all over his face, arm, and chest.  He had second degree burns on his arms and chest.  He elaborated in his April 2012 notice of disagreement that his PTSD stems from this event.  He further stated in an August 2012 statement that he had anxiety attacks when he was around a stove or fire and had dreams about getting burnt.  During the May 2015 Board hearing, the Veteran states that his PTSD affected his social life; he was embarrassed to take off his shirt at the beach and in relationships too.  He sometimes relived the event because he would wake up in a sweat, thinking that the house was on fire.  He does not care to cook like he used to.  

As discussed above, the Veteran is currently service connected for scars due to burns on the right upper extremity and anterior truck and service treatment records note the Veteran was burnt by butter during service.  The Veteran's service treatment records do not reflect that he was treated for a psychiatric disability during active service.  

Post-service treatment records reflect that a July 2010 VA treatment record notes the Veteran was diagnosed with cocaine abuse, continuous abuse, marijuana abuse, alcohol abuse, substance induced mood disorder, and PTSD (non-combat).  The Veteran reported he did not know why he was angry.  He said his fiancée made him angry, but he was angrier with the police.  

The Veteran was afforded a VA psychiatric evaluation in March 2012.  The examiner reviewed the Veteran's medical records.  The Veteran stated he was drinking alcohol, smoking marijuana, and used cocaine and pain pills.  The examiner found the Veteran had other symptoms attributable to PTSD, noting the Veteran stated he was feeling depressed at time, but the examiner concluded this was more than likely a substance induced mood disorder.  The examiner diagnosed the Veteran with polysubstance dependence.  The examiner found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  

A May 2012 VA treatment record found the Veteran had alcohol abuse, substance induced mood disorder, and PTSD (non-combat).  See Virtual VA, Capri entry 5/07/12 p. 60).  A September 2012 VA treatment record notes the Veteran reported he attempted to work on PTSD treatment years ago, but substance abuse was always a dominant problem.  He reported he had been clean from drug and alcohol abuse for several months.  He reported his symptoms began in 1985 and stated his trauma was from being burned in service.  (See Virtual VA, Capri entry 9/11/12 p. 93).  A subsequent September 2012 VA treatment record notes the Veteran reported while on active duty he was badly burned by butter.  He was constantly reminded of the trauma and was embarrassed to undress and show several areas on his right arm where he was scared.  The report noted perusal of medical electronic records, patient care technician bio-questionnaire, military history, and diagnostic interview reveal that this Veteran does meet the full DSM-IV PTSD criteria.  (See Virtual VA, Capri entry 9/18/12 p. 41).  A September 2013 VA treatment record notes the Veteran had a history of being burned in the military and on interview, the Veteran reported he had gotten depressed and was not doing well.  A psychiatrist diagnosed the Veteran with PTSD and depression. (per DSMIV-TR criteria).  (See Virtual VA, Capri entry 9/27/13 p. 46).  

The Veteran was afforded another VA psychiatric evaluation in July 2014.  The examiner reviewed the Veteran's claims file.  The Veteran reported he started seeking mental health treatment in 2007.  When asked if he had ever tried or used cocaine, the Veteran stated that he may have tried it one time, but he was uncertain because he was not familiar with cocaine.  He reported a history of treatment for substance abuse.  The examiner found the Veteran's report of his use of alcohol and drugs was not consistent with his records which indicated a significant history of substance use.  The Veteran reported the only trauma occurred when he poured hot butter into the sink and it came back up and burnt him.  The examiner found the Veteran's stressor did not meet the criteria to support a diagnosis of PTSD.  The examiner explained that the Veteran's depression symptoms were not caused by or a result of military related stressors, symptoms were related to substance use that was unrelated to military service.  The examiner also noted that the Veteran was not completely convincing in his report of mental health symptoms or that his functioning was as negatively impacted by mental health symptoms as he presented them as being.  The examiner further noted the Veteran's hospitalization records showed that the Veteran was diagnosed with non-combat PTSD.  His symptoms were clinically assessed as not warranting a diagnosis of PTSD.  The examiner found the Veteran had a diagnosis of polysubstance dependence.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

The Board first notes that the evidence does not show that the Veteran has been diagnosed with what could be characterized as a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)), such as schizophrenia.  As the Veteran has not been shown to have a chronic disease under 38 C.F.R. § 3.309(a), service connection may not be awarded under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


The Board finds that the Veteran does not meet the criteria for PTSD.  Although VA treatment records found the Veteran had a diagnosis of PTSD and the September 2012 VA treatment record states that perusal of medical electronic records, patient care technician bio-questionnaire, military history, and diagnostic interview reveal that this Veteran does meet the full DSM-IV PTSD criteria, the Board finds the March 2012 and July 2014 VA examinations to be more persuasive.  In weighing the evidence in this case, the Board notes that a diagnosis or opinion by a health care professional is not conclusive or entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence. For example, in Bloom v. West, 12 Vet. App. 185, 187 (1999), the Court held that a medical opinion, based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  It is emphasized that when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As is discussed below, the higher level medical training attained by the VA psychologists in comparison the licensed clinical social worker is a significant factor that in assessing the probative value of conflicting medical evidence.  

In this case, the September 2012 VA treatment record reflects that evaluation was conducted by a licensed clinical social worker who did not provide a rationale, but rather a conclusory statement for her finding that the Veteran's PTSD met the criteria for DSM-IV criteria.  The record did not point to any specific medical records in the claims file.  Moreover, aside from the September 2012 VA treatment record, while numerous other VA treatment records note the Veteran had non-combat PTSD that conformed to DSM-IV, it does not appear that in any of those instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV criteria.  



On the other hand, the March 2012 and July 2014 VA examiners found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Both of these examinations were conducted by licensed clinical psychologists, which were noted to be based on a psychiatric interview and  set forth in detail the Veteran's relevant social, military, and medical history.  The examiners also provided persuasive rationales for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the July 2014 examiner acknowledged that the Veteran's hospitalization records showed that he had been diagnosed with non-combat PTSD, but stated his symptoms were clinically assessed as not warranting a diagnosis of PTSD.  The Board therefore does not find that the Veteran meet the criteria for PTSD. 

As to acquired psychiatric disorders in general, the Board finds highly probative the March 2012 and July 2014 VA examiner's opinion that the Veteran suffers from polysubstance dependence.  VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol/drug abuse and disabilities and secondary disabilities that result from primary alcohol/drug abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The March 2012 VA examiner and July 2014 VA examiner were not the first to diagnosed the Veteran with polysubstance dependence.  Alcohol abuse and substance abuse has been found consistently in the record.  

Additionally, while VA treatment records note the Veteran was diagnosed with depression, the Board finds highly probative the July 2014 VA examiner's opinion.  The examiner found the Veteran's depressed symptoms were not caused by or a result of military related stressors and symptoms were related to substance use that was unrelated to military service.  As stated above, the VA examiner based his assessment on a full review of the record and interview of the Veteran.  

The Board thus finds that the whole of the evidence weighs in favor of a finding that the Veteran's psychiatric diagnoses are the result of polysubstance dependence and not the result of his military service.  In concluding that service connection is not warranted for an acquired psychiatric disability, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable rating for scars due to burns on the right upper extremity and anterior truck is denied.  

Service connection for a psychiatric disability is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


